Citation Nr: 0029145	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
service connection for a left leg disability.  Previously, 
this case was before the Board in July 1999 when it was 
remanded to schedule the veteran for a hearing before a 
member of the Board sitting at the RO.  Such a hearing was 
conducted in September 2000.

In a written statement of March 1998, the veteran raised the 
issue of entitlement to service connection for a left hip 
disability.  This issue has not yet been addressed by the RO 
and is consequently referred to the RO for appropriate 
action.


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran currently has a left leg disability.


CONCLUSION OF LAW

The claim of service connection for a left leg disability is 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (1999).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  See 
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d at 1468.

The veteran claims that he suffers from a left leg disability 
as a result of an injury in service.  Specifically, he claims 
that he fell during service and injured his left leg.  For 
the reasons that follow, the Board finds that the veteran's 
claim of service connection for a left leg disability is not 
well grounded.

The veteran's service medical records show that, in 
January 1957, he was seen for complaints of pain and swelling 
in the left thigh.  He reported slipping on a wet step and 
falling 15 steps.  He reported that, two days after his fall, 
he awoke with a large swelling on the lateral aspect of the 
left leg and was unable to walk.  The assessment was a 
contusion of the left thigh.  His October 1957 separation 
examination report noted the veteran's contusion of the left 
thigh, which was not considered disabling.

Thereafter, post-service private hospitalization and 
treatment reports, dated from April 1975 to February 1997, do 
not indicate that the veteran has a left leg disability, but 
they do show that he was seen for complaints involving his 
leg.  In October 1976, he was hospitalized with rather severe 
symptoms of low back discomfort radiating down the left leg.  
The discharge diagnoses were degenerative lumbosacral disc 
disease with left nerve root irritation (sciatica), early 
cystic change of the left hip acetabulum, and rheumatoid 
arthritis by history.  Nevertheless, despite the veteran's 
allegations that he has a left leg disability, no competent 
medical evidence has been presented to show that he currently 
has such disability.

Moreover, no competent medical evidence has been presented to 
show that the veteran currently has any identifiable malady 
underlying his complaints of pain.  Although the records note 
that the veteran has complained of pain, the Board notes that 
pain is not considered a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)  In other words, no competent 
medical evidence has been presented to show that such pain is 
due to a left leg disability that is attributable to service.

The Board has considered the veteran's written statements, 
September 2000 Board testimony, and March 1997 lay statement 
regarding the veteran's left leg problems, but no current 
diagnosis has been provided by one competent to do so.  In 
short, while the veteran and others who knew him are 
competent to provide information regarding the symptoms the 
veteran currently experiences and has experienced since 
military service, they have not been shown competent to 
provide a medical diagnosis.  Layno v. Brown, 6 Vet. App. 
465, 470 (1999); Grottveit v. Brown, 5 Vet. App. 91, 92-93; 
Espiritu, 2 Vet. App. at 494-95.  The Board finds that the 
left leg claim is not well grounded on account of failure to 
present competent medical evidence showing current 
disability.

The veteran's representative has argued that the Board should 
consider whether the RO has fulfilled the duty to assist.  
Such consideration is not necessary unless a well-grounded 
claim has been presented.  Morton v. West, 12 Vet. App. 477 
(1999).  


ORDER

Service connection for a left leg disability is denied.



REMAND

The record shows that, by an April 1997 rating decision, the 
RO denied, among other things, the veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for a back disability.  In a letter from the 
veteran to a United States Senator, received in March 1998, 
the veteran expressed his disagreement with the denial.  The 
Board construes this letter as a notice of disagreement 
(NOD).  See Gallegos v. Gober, 14 Vet. App. 50 (2000).  
However, no statement of the case (SOC) addressing the issue 
was thereafter prepared.  In situations such as this, the 
Court has held that the Board should remand the matter to the 
RO for the issuance of a SOC.  See, e.g., Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the case is REMANDED for the 
following:

The RO should re-examine the claim to 
reopen entitlement to service connection 
for a back disability to determine 
whether additional development or review 
is warranted.  If no preliminary action 
is required, or when it is completed, the 
RO should prepare a SOC in accordance 
with 38 C.F.R. § 19.29, unless the matter 
is resolved by granting the benefit 
sought, or by the veteran's withdrawal of 
the NOD.  See 38 C.F.R. § 19.26 (1999).  
If, and only if, a timely substantive 
appeal is received should the matter 
thereafter be returned to the Board for 
appellate review.  See 38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (1999).

The purpose of this remand is to comply with governing 
adjudicative procedures.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



